Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 




 
AMENDED BYLAWS
 
 
 
OF
 


 
SECURITY NATIONAL FINANCIAL CORPORATION

 
 


Adopted and Approved by
the Board of Directors
December 6, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 


 
Table  Of Contents
 


 

     Page  ARTICLE 1         CORPORATE OFFICES
    1
                   1.1         Business Office     1                    1.2
        Registered Office     1      
 ARTICLE  2
2.1
SHAREHOLDERS
Annual Meeting
1
1
2.2
Special Meeting
1
2.3
Place of Meetings
1
2.4
Notice of Meetings
2
2.5
Fixing of Record Date
2
2.6
Voting List
2
2.7
Shareholder Quorum and Voting Requirements
2
2.8
Proxies
3
2.9
Voting Shares
3
2.10
Shareholder Action Without a Meeting
3
2.11
Waiver
3
 
 ARTICLE  3
 
Board of Directors
 
3
3.1
General Powers
3
3.2
Number of Directors and Qualification
4
3.3
Election  and Term of Office
4
3.4
Chairman of the Board of Directors
4
3.5
Regular Meetings
4
3.6
Special Meetings 
4
3.7
Notice
4
3.8
Quorum
5
3.9
Manner of Acting
5
3.10
Vacancies and Newly-Created Directorships
5
3.11
Fees and Compensation 
5
3.12
Presumption of Assent
5
3.13
Resignations
6
3.14
Action by Written Consent
6
3.15
Meetings by Telephone Conference Call
6
3.16
Removal of Directors
6

 
 

 
- ii -

--------------------------------------------------------------------------------

 



 
Table of Contents,  Con't.
 
 
 

       Page  ARTICLE 4 COMMITTEES  
    6
  Committees       6   Procedures, Meetings and Quorum       7          ARTICLE
5 OFFICERS       7
               5.1
Officers
 
7
               5.2
Appointment, Term of Office and Qualification
 
7
               5.3
Resignations
 
7
               5.4
Removal
 
8
               5.5
Vacancies and Newly-Created Offices
 
8
               5.6
President
 
8
           5.7
Vice Presidents
 
8
               5.8
Secretary
 
8
               5.9
Treasurer
 
9
               5.10
Assistant Secretaries and Treasurers
.
9
               5.11
Salaries
 
9
                   5.12 Surety Bonds       9

 

 ARTICLE 6
EXECUTION OF INSTUMENTS, BORROWING OF MONEY AND DEPOSIT OF CORPORATE  FUNDS
10
               6.1
Instruments
10
           6.2
Loans
10
               6.3
Deposits
10
               6.4
Checks, Drafts, etc.
10
               6.5
Bonds and Debentures
10
               6.6
Sale, Transfer, etc., of Securities 
10
               6.7
Proxies
11

 
ARTICLE  7
CAPITAL  STOCK
11
7.1
Stock Certificates  
11
7.2
Shares Without Certificates  
12
7.3
Transfer of Stock
12
7.4
Restrictions on Transfer or Registration of Shares
12
7.5
Regulations
12
7.6
Transfer Agents and Registrars
12
7.7
Lost or Destroyed Certificates
13
7.8
Consideration for Shares
13
       ARTICLE 8 INDEMNIFICATION    13                    8.1 Indemnification   
13                    8.2 Certain Restrictions on Indemnification    13

 
 


 

 
- iii -

--------------------------------------------------------------------------------

 



 
Table of Contents, Con't
 
 

     Page
8.3
Mandatory Indemnification
13
8.4
Determination
14
8.5
General Indemnification
14
8.6
Advances
14
8.7
Scope of Indemnification
14
8.8
Insurance
15
     
ARTICLE 9
FISCAL YEAR
15
     
ARTICLE 10
DIVIDENDS
15
     
ARTICLE 11
AMENDMENTS
15
     
ARTICLE 12
CONTROL SHARES ACQUISITIONS ACT
15
                   12.1
Shares Subject to Redemption
15
                   12.2
Dissenter's Rights
16
     
ARTICLE 13
FORUM FOR ADJUDICATION OF DISPUTES
16







 

 
- iv -

--------------------------------------------------------------------------------

 



 
AMENDED BYLAWS
 
OF
 
  SECURITY NATIONAL FINANCIAL CORPORATION
 
As Amended on December 6, 2013
 


ARTICLE  1
 
CORPORATE OFFICES




1.1          Business Office. The principal office of Security National
Financial  Corporation (the "Corporation")   shall be located at such place
within the state of Utah, as may be determined  by the Board of Directors.   The
Corporation  may have such other offices, either within  or without the state of
Utah as the Board  of Directors  may designate  or as the business  of the
Corporation  may require from time to time.
 
1.2          Registered  Office. The registered  office of the
Corporation  shall be located within the state of Utah  and may be, but need not
be, identical  with the principal  office  (if located within the state of
Utah).   The address  of the registered  office  may  be changed  from  time to
time by the Board of Directors.
 






ARTICLE 2
 
SHAREHOLDERS
 


2.1         Annual  Meeting. The annual meeting  of shareholders  shall be held
each year on a date and at a time designated  by the Board of Directors.   At
the meeting,  directors  shall be elected and any other proper  business  may be
transacted.  If the election  of directors  shall not be held on the day
designated  for the annual meeting of the shareholders,  or at any
adjournment  thereof, the Board of Directors  shall cause the election  to be
held at a special meeting  of the shareholders.
 
2.2         Special Meetings. Special meetings  of the shareholders  may be
called at any time by the Chairman  of the Board, by the President,  or by the
Board  of Directors.   Special  meetings  of the shareholders  may also be
called by the holders  of shares representing  at least ten percent  (10%) of
all the shares entitled  to be voted on any issue proposed  to be considered  at
the proposed  special meeting by delivery  of one or more signed and dated
written  demands  for the meeting,  stating the purpose  or purposes   for
which  it is to be held to the Corporation's   Secretary  or other  designated
officer.
 
 
 

--------------------------------------------------------------------------------

 
2.3          Place of Meetings.   Meetings  of shareholders
 may be held  at any place within or outside  the  state  of Utah
 as designated   by the Board  of Directors.    In  the  absence  of any such
designation,  meetings  shall be held at the principal
 office of the Corporation.
 
2.4          Notice of Meetings.   Written  or printed notice stating
 the place,  date, and hour of the meeting,  and in case of a special  meeting,
 the purpose  or purposes   for  which  the meeting  is
called, shall be given not less than ten nor more than 60 days before the date of the meeting,
 either personally, by facsimile,  mail, or express
 courier by or at the direction  of the chairman  of the Board of Directors,
 the President,  the Secretary,  or the officer  or person(s)  calling
 the meeting,  to each
shareholder of record entitled to vote at such meeting or to any other shareholder
 entitled by the Utah Revised Business Corporation
 Act (the "Revised Act") or the Corporation's  Articles  ofIncorporation
(the "Articles  of Incorporation")   to receive  notice of the meeting.
 
2.5          Fixing of Record  Date.  For the purpose of
determining  shareholders  of any voting group entitled to notice of or to vote
at any meeting of shareholders,  or shareholders   entitled to take action
without a meeting, or shareholders  entitled to receive payment  of any
distribution  or dividend, or in order to make  a
determination   of  shareholders  for any other  proper  purpose,  the Board  of
Directors  may fix in advance  a date as the record date.  Such record  date
shall  not be more than 70 days prior to the date on which the
particular  action requiring  such determination   of the shareholders
is  to  be
taken.    If  no  record   date  is  so  fixed  by  the  Board  of  Directors,   the  record  date  for
determination  of such shareholders   shall be determined  in accordance  with
the Revised  Act.
 
2.6          Voting List.  Unless  otherwise
 directed by the Board of Directors,  the Secretary of the Corporation
 shall prepare  a list of the names  of all of the shareholders   who
 are entitled  to be given notice of the meeting.    The
 list  shall be arranged  by voting  group,  and  within  each voting
group by class or series of shares.  The list shall be alphabetical
 within each class  or series and must show the address of, and the number
 of shares held by, each shareholder.   The shareholder  list must
be made available for inspection  by any shareholder  in accordance
 with the Revised  Act.
 
2.7          Shareholder  Quorum and Voting Requirements. If the
Articles  ofIncorporation or the Revised Act provide  for voting  by a single
voting group on a matter,  action  on that matter is taken when voted upon by
that voting  group.   If the Articles  of Incorporation   or the Revised  Act
provide  for voting by two or more  voting  groups  on a matter,  action  on
that  matter  is taken only when voted upon by each of those voting  groups
counted  separately.   One voting  group may vote On a matter even
though  another  voting  group entitled to vote on the matter  has not voted.
 
Shares entitled  to vote as a separate voting group may take action  on a matter
at a meeting  only if a quorum  of those  shares exists with respect to that
matter.   Unless  the Articles  of Incorporation,  these Amended  Bylaws  or the
Revised Act provide otherwise,  a majority  of the votes entitled to be cast on
the matter  by the voting  group constitutes  a quorum  of that voting  group
for action on that matter.
 
Once a share is represented  for any purpose  at a meeting,  including  the
purpose  of determining  that a quorum exists, it is deemed present for quorum
purposes  for the remainder  of the meeting and for any adjournment  of that
meeting unless  a new record  date is or must be set for the adjourned meeting.
 

 
- 2 -

--------------------------------------------------------------------------------

 


If a quorum  exists,  action  on a matter  (other  than  the election  of
directors)  by a voting group  is approved  if the votes cast within  the
voting  group  favoring  the action  exceed  the votes cast opposing  the
action, unless the Articles  of Incorporation,   these Amended  Bylaws,  or the
Revised  Act require  a greater number  of affirmative  votes.
 
2.8          Proxies.  At all meetings of shareholders,  a shareholder  may vote
in person, or vote by  a
proxy  that  is  executed   by  the  shareholder   or  that  is  executed   by  the  shareholder's   duly
authorized agent or attorney-in-fact,   or by an
electronic  transmission  containing  or accompanied  by information  that
indicates  that the shareholder,  or the shareholders  duly authorized  agent or
attorney­ in-fact authorized  the transmission.   Such proxy shall be filed with
the Secretary  of the Corporation, the inspector  of election,  or any other
person authorized  to tabulate  votes before or at the time of the meeting.  No
proxy shall be valid after eleven months from the date of its execution  unless
otherwise provided  in the proxy.
 
2.9          Voting Shares. Each outstanding  share, regardless  of class, and
except as otherwise required by the Revised  Act, shall be entitled to one vote,
and each fractional  share is entitled  to a corresponding  fractional  vote, on
each matter submitted  to a vote at a meeting  of the shareholders, except to
the extent  that the voting rights of the shares of any class or classes  are
limited  or denied by the Articles  of Incorporation   as permitted  by the
Revised  Act.
 
Redeemable   shares are not entitled  to vote after notice  of redemption  is
mailed  to the holders and a sum sufficient  to redeem the shares has been
deposited  with a bank, trust company, or other financial  institution  under an
irrevocable  obligation  to pay the holders the redemption  price upon
surrender  of the shares.
 
Unless the Articles ofIncorporation  provide otherwise,  at each election for
directors, every shareholder  entitled  to vote at such election shall have the
right to vote, in person or by proxy, all of
the  votes  to  which  the  shareholder's   shares  are entitled  for  as
many  persons  as there  are directors to be elected  and for whose
election  such shareholder  has a right to vote.
 
2.10        Shareholder Action Without a Meeting.  Any  action  that may be
taken  at any annual or special meeting  of shareholders  may be taken
without  a meeting  and without prior notice, if a consent in writing,  setting
forth the action so taken, is signed by the holders of outstanding  shares
having not less than the minimum  number of votes that would be necessary  to
authorize  or take the action at a meeting  at which  all shares entitled to
vote thereon  were present  and voted.
 
2.11        Waiver.  A shareholder may waive any
required notice in accordance with the Revised Act.


 

 
- 3 -

--------------------------------------------------------------------------------

 


 
ARTICLE  3
 
Board of Directors
 
3.1         General Powers. All corporate powers shall be exercised by or under
the authority of, and the business and affairs of the Corporation shall be
managed under the direction of, the Board of Directors, subject to any
limitation set forth in the Articles of Incorporation or in a shareholder's
agreement authorized under the Revised Act.
 
3.2         Number of Directors and Qualification.   The initial authorized
number of directors shall be not less than five nor more than twelve unless
otherwise specified from time to time by resolution of the Board of Directors,
but shall not be less than three unless the number of shareholders of the
Corporation is less than three, in which event the Corporation may have a number
of directors equal to or greater than the number of shareholders.  Directors
need not be residents of the state of Utah.
 
3.3         Election and Term of Office. Directors shall be elected at each
annual meeting of the shareholders to hold office until the next succeeding
annual meeting. Each director, including a director elected to fill a vacancy,
shall hold office until the expiration of the term for which elected and until a
successor has been elected and qualified.  No decrease in the authorized number
of directors shall have the effect of shortening the term of any incumbent
director.
 
3.4         Chairman of the Board of Directors.  Chairman of the Board of
Directors.  The Board of Directors may elect a Chairman of the Board of
Directors, which person shall at all times be a director. The Chairman of the
Board of Directors, if such a person is elected, shall, if present, preside at
meetings of the Board of Directors and exercise and perform such other powers
and duties as may from time to time be assigned to him by the Board of Directors
or as may be prescribed by these Amended Bylaws. Unless otherwise restricted by
law, the Chairman of the Board of Directors may also be given the duties of an
officer of the Corporation, as well as serve as an officer, as determined by the
Board of Directors. The period(s) of service by the Chairman of the Board of
Directors shall be determined by the Board of Directors. In the absence of the
Chairman of the Board of Directors, if elected, the Board of Directors may
appoint another member of the Board of Directors to conduct the meeting(s) of
the Board of Directors.
 
3.5         Regular Meetings. The Board of Directors may provide by resolution
the time and place, either within or without the state of Utah, for the holding
of regular meetings without notice other than such resolution.
 
3.6         Special Meetings.  Special meetings of the Board of Directors for
any purpose or purposes may be called at any time by or at the request of the
Chairman of the Board of Directors, the President, or any two directors. The
person or persons authorized to call special meetings of the Board of Directors
may fix any place, either within or without the state of Utah, as the place for
holding any special meeting of the Board of Directors.
 
3.7         Notice.  Notice of the date, time, and place of any special meeting
of the Board of Directors shall be delivered personally or by telephone to each
director or sent by mail, express courier, or
facsimile,  charges  prepaid,  addressed  to each director  at
that  director's  address  as it is shown on the records  of the
Corporation.   If the notice is mailed, it shall be deposited in the United
States mail at least five days before the time of the holding of the meeting. If
the notice is delivered personally, by express courier, or by telephone,
facsimile, telegraph or electronic mail, it shall be delivered at least 48 hours
before the meeting begins.  Any oral notice given personally or by telephone may
be communicated either to the director or to a person at the office of the
director who the person giving notice has reason to believe will promptly
communicate it to the director. Any director may waive notice of any meeting by
delivering a written waiver to the Corporation to file in its corporate records,
and attendance of a director at a meeting shall constitute a waiver of notice of
such meeting, except where the director attends a meeting for the express
purpose of objecting to the transaction of any business because the meeting is
not lawfully called or convened and does not thereafter vote for or consent to
action taken at the meeting. Neither the business to be transacted at, nor the
purpose of, any regular or special meeting of the Board of Directors needs to be
specified in the notice or waiver of notice of such meeting.
 


 
 

 
- 4 -

--------------------------------------------------------------------------------

 


3.8         Quorum. A majority of the authorized number of directors as fixed in
accordance with these Amended Bylaws shall constitute a quorum for the
transaction of business at any meeting of the Board of Directors, but if less
than a majority is present at a meeting, a majority of the directors present may
adjourn the meeting from time to time without further notice until a quorum
shall be present.
 
3.9         Manner of Acting.  The act of a majority of the directors present at
a meeting at which a quorum is present shall, unless the act of a greater number
of directors is required by the Articles of Incorporation or these Amended
Bylaws, be the act of the Board of Directors.
 
3.10       Vacancies and Newly-Created Directorships.  Any vacancy occurring in
the Board of Directors may be filled by the affirmative vote of a majority of
the remaining directors, though less than a quorum, or by the affirmative vote
of the majority of shares entitled to vote for directors.  A director elected to
fill a vacancy shall be elected for the unexpired term of his predecessor in
office. The term "vacancy" includes any directorship authorized under Section
3.2 but not filled by shareholders at the annual meeting, whether or not such
directorship had a prior encumbrance.
 
3.11       Fees and Compensation. Directors may receive such compensation, if
any, for their services and such reimbursement of expenses as may be fixed or
determined by resolution of the Board of Directors. This section shall not be
construed to preclude any director from serving the Corporation in  any other
capacity as an officer, agent, employee, or otherwise and receiving compensation
for those services.
 
3.12       Presumption of Assent. A director who is present at a meeting of the
Board of Directors when corporate action is taken is considered to have
consented to the action taken at the meeting unless the director objects at the
beginning of the meeting, or promptly upon arrival, to holding the meeting or
transacting business at the meeting and does not thereafter vote for or consent
to any action taken at the meeting, or the director contemporaneously requests
his dissent or abstention as to any specific action to be entered into the
minutes of the meeting, or the director causes written notice of a dissent or
abstention as to a specific action to be received by the presiding officer  of
the meeting  before  adjournment   of the meeting  or by
the  Corporation   promptly  after adjournment  of the meeting.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 


3.13        Resignations.  A director  may  resign  at any time by giving  a
written  notice  of resignation  to either the Chairman  of the Board  of
Directors,  the President,  a Vice President,  or the
Secretary   or  Assistant   Secretary,   if  any.    Unless   otherwise   provided   in  the  resignation,   the
resignation   shall  become  effective  when  the  notice  is received  by  an
officer  or director  of the Corporation.    If the resignation  is
effective  at a future  time,  the Board  of Directors  may  elect a
successor  to take office when the resignation  becomes  effective.
 
3.14        Action by Written Consent. Any action required  to be taken  at a
meeting  of the Board of Directors  or any other action that may be taken at a
meeting of the Board  of Directors, may be taken without  a meeting  if a
consent  in writing,  setting forth the action so taken, is signed by all of the
directors.    Such  consent  shall  have  the  same  legal  effect  as a
unanimous   vote  of all the directors and may be described as such in any
document  or instrument.  Action taken pursuant to this Section  is
effective  when the last director  signs  a writing  describing  the
action  taken,  unless the Board  of Directors  establishes  a
different  effective  date.
 
3.15        Meetings  by  Telephone  Conference  Call  or  Other  Telecommunication.
Members  of the Board  of Directors,  or any committee   designated  by the
Board  of Directors,  may participate  in a meeting  of the Board of
Directors  or committee,  as the case may be, by means of a
conference  telephone  call or similar  communications   equipment,  or
through  the use of any other means  of communication,   by which  all
persons  participating   in the meeting  can hear each other during the
meeting.   Participation   in such a meeting  shall be considered  present  in
person  at such meeting.
 
3.16        Removal of Directors. The shareholders  may remove  one or
more  directors  at a meeting  called  for that  purpose  if
notice  has  been  given  that  a purpose  of  the  meeting  is such
removal.   The removal  may be with or without  cause unless  the Articles  of
Incorporation   provide that  directors  may  only  be
removed  with  cause.    If a director  is elected  by  a voting  group  of
shareholders,  only the shareholders  of that voting  group may participate  in
the vote to remove such director.    A director  may  be removed  only  if the
number  of votes  cast to remove  such director exceeds  the number  of votes
cast not to remove  such director.
 

ARTICLE 4
 
COMMITTEES
 


4.1         Committees.  The Board  of Directors  shall by
resolution  adopted  by a majority  of the Board  of Directors  designate  from
among its members  an audit committee  and may from time to time  by
resolution   adopted  by  a majority  of the  Board  of
Directors  designate   from  among  its members  one or more committees  in
addition  to an audit committee,  including,  but not limited to, a
compensation  committee  and an executive  committee,  each of which shall
have  such authority of the Board  of Directors  as may be specified  in the
resolution  of the Board  of Directors  designating
such  committee;   provided,  however,  that  any  such  committee  so
designated   shall  not have  any powers not allowed under the Revised Act. The
chairman  of any such committee  shall be designated by the Board  of
Directors.    Each  committee  must have  at least three  directors   as
members.   The Board  of Directors  shall have  power  at any time to
change  the members  of any such committee,
designate  alternate  members   of  any  such  committee,   and  fill  all  vacancies   therein.    Any  such
committee  shall serve at the pleasure  of the Board of Directors.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
4.2         Procedures, Meetings and Quorum. Meetings of any committee
designated by the Board of Directors may be held at such times and places as the
chairman of such committee shall from time to time determine. Notice of such
meetings shall be given within the same times and by the same means as set forth
in these Amended Bylaws for meetings of the Board of Directors. At every meeting
of any such committee, the presence of a majority of all of the members of such
committee shall be necessary for the transaction of business, and the action of
any such committee must be authorized by the affirmative vote of a majority of
the members present at such meeting at which a quorum is present. Any such
committee shall keep minutes of its proceedings, and all action by such
committee shall be reported to the Board of Directors at its meeting next
succeeding such action.

 
  ARTICLE 5
 
 OFFICERS
 
5.1         Officers. Except as provided otherwise by a resolution of the Board
of Directors, the officers of the Corporation shall be a President, one or more
Vice Presidents  as may be determined by resolution of the Board of Directors, a
Secretary and a Treasurer.  The principal officersof the Corporation shall be
the President, Treasurer and Secretary.  The Corporation may also have, at the
discretion of the Board of Directors, one or more Assistant Secretaries, one or
more Assistant Treasurers, and such other officers as may be appointed by the
Board of Directors. Officers need not be shareholders of the Corporation.
 
5.2        Appointment, Term of Office and Qualification. The officers of the
Corporation shall be appointed by, and serve at the pleasure of, the Board of
Directors, subject to any rights of an officer under any contract of employment.
Appointment of officers shall take place annually or at such other intervals as
the Board of Directors may determine, and may be made at regular or special
meetings of the Board of Directors or by the written consent of the
directors.  Each officer shall hold office until his successor shall have been
duly appointed and qualified or until such officer's death, resignation, or
removal in the manner provided in these Amended Bylaws.  No officer provided for
in this Article 5 need be a director of the Corporation nor shall any such
officer be a director unless elected a director in accordance with these Amended
Bylaws.
 
5.3         Resignations.  Any  officer may resign  at any time
by  delivering  a written resignation to the Board of Directors, the President,
or the Secretary. Unless otherwise specified therein, such resignation shall
take effect upon such delivery of the resignation;  and, unless otherwise
specified in the resignation, the acceptance of the resignation shall not be
necessary to make it effective. Any resignation is without prejudice to the
rights, if any, of the Corporation under any contract to which the officer is a
party
 
 
 
- 7 -

--------------------------------------------------------------------------------

 


 
5.4          Removal.  
Any  officer  may  be  removed   by  the  Board  of  Directors   or  by  a
committee,  if any, if so authorized  by the Board  of
Directors,    whenever  in its judgment   the best interests  of the
Corporation  would be served thereby,  but such removal  shall be
without  prejudice to the contract  rights,  if any, of the person so removed.
 
5.5          Vacancies and Newly-Created Offices.  A vacancy  in any office may
be filled by the Board of Directors  at any regular or special meeting  or by
the unanimous  written  consent  of the directors.
 
5.6          President.   Unless the Board of Directors  shall
otherwise  determine,  the President shall be the Chief Executive  Officer  of
the Corporation,   and, if so designated  by resolution  of the Board of
Directors,  shall also have the title Chief Executive  Officer,  and shall,
subject to the control of the Board of Directors,  have general
supervision,  direction,  and control of the business,  officers,
employees,  and agents  of the Corporation.   The President  shall, when
present,  preside  at meetings of the shareholders.   The President  shall have
the general powers  and duties of management  usually vested in the office of
President  of a corporation,  and shall have such other powers  and duties as
may be prescribed  by the Board  of Directors  or these Amended  Bylaws.
 
5.7          Vice Presidents.  In the absence or disability  of the
President,  the Vice Presidents, in order of their rank as fixed by the Board of
Directors  or, if not ranked,  a Vice President  designated by the Board  of
Directors,  shall perform  all the duties  of the President  and, when  so
acting,  shall have all the powers of, and be subject to all the
restrictions  upon, the President.  The Vice Presidents shall have such other
powers  and perform  such other duties as may from time to time be prescribed
for them by the Board  of Directors,  these Amended  Bylaws,  the President,  or
the Chairman  of the Board of Directors  and, unless  otherwise  so
prescribed,  the powers  and duties  customarily  vested in the office of Vice
President  of a Corporation.
 
5.8          Secretary. The Secretary  shall keep or cause to be kept, at the
principal  executive office of the Corporation  or such other place as the Board
of Directors  may direct, a book of minutes of the proceedings  of all
meetings  of, and a record of all actions taken by, the Board  of Directors  or
any committees  of the Board  of Directors.   The Secretary  shall cause all
notices  of meetings  to be duly given  in accordance   with the provisions   of
these  Amended  Bylaws  and  as required  by the Revised  Act.
 
The Secretary  shall be the custodian  of the corporate  records and of the
seal, if any, of the Corporation.   Unless  otherwise  required by law or by the
Board of Directors,  the adoption  or use of a corporate  seal is not
required.   The Secretary  shall see that the books,  reports,  statements,
certificates,  and other  documents  and records  required  by the Revised  Act
are properly  kept  and filed.
 
The Secretary  shall have charge of the stock books of the Corporation  and
cause the stock and transfer  books  to be kept in such manner  as to show at
any time the amount  of the stock ofthe  Corporation  of each class issued and
outstanding,  the manner in which and the time when such stock was paid for, the
alphabetically  arranged names and addresses  of the holders  of record thereof,
the number  of shares held by each holder, and the time when each became a
holder  of record.  The Secretary  shall  exhibit  at all reasonable  times  to
any  director,  upon  application,   the  original  or duplicate  stock
register.   The Secretary  shall cause the stock ledger to be kept and
exhibited  at the principal  office of the Corporation  in the manner  and for
the purposes  provided  by these Amended Bylaws  and the Revised  Act.
 
 
- 8 -

--------------------------------------------------------------------------------

 
The Secretary shall perform all duties incident to the office of Secretary and
such other duties as are given to him or her by law or these Amended Bylaws or
as from time to time may be assigned by the Board of Directors.
 
5.9          Treasurer.  The Treasurer shall keep and maintain, or cause to be
kept and maintained, adequate and correct books and records of accounts of the
properties and business transactions of the Corporation, including accounts of
its assets, liabilities, receipts, disbursements, gains, losses, capital,
retained earnings, and shares. The books of account shall at all reasonable
times be open to inspection by any director.
 
The Treasurer shall deposit all monies and other valuables in the name and to
the credit of the Corporation with such depositories as may be designated by the
Board of Directors. The Treasurer shall disburse the funds of the Corporation as
may be ordered by the Board of Directors, shall render to the President and the
Board of Directors, whenever they request it, an account of all of transactions
taken as Treasurer and of the financial condition of the Corporation, and shall
have such other powers and perform such other duties as may be prescribed by the
Board of Directors or these Amended Bylaws.

 
5.10       Assistant Secretaries and Treasurers.  Any Assistant Secretaries or
Assistant Treasurers elected by the Board of Directors shall perform such of the
duties of the Secretary or the Treasurer, respectively, as may be assigned to
them by the officers they are elected to assist, or as may otherwise be
prescribed for them by the Board of Directors.
 
5.11       Salaries. The salaries or other compensation of the officers of the
Corporation shall be fixed from time to time by the Board of Directors, except
that the Board of Directors may delegate to any person or group of persons the
power to fix the salaries or other compensation of any officers. No officer
shall be prevented from receiving any such salary or compensation by reason of
the fact that he is also a director of the Corporation.
 
5.12       Surety Bonds. In the event the Board of Directors shall so require,
any officer or agent of the Corporation shall provide the Corporation with a
bond, in such sum and with such surety or sureties as the Board of Directors may
direct, conditioned upon the faithful performance of his or her duties to the
Corporation, including responsibility for negligence and for the accounting of
all property, monies, or securities of the Corporation that may come under his
or her responsibility.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
ARTICLE  6
 


EXECUTION  OF INSTRUMENTS,  BORROWING  OF MONEY
AND DEPOSIT OF CORPORATE FUNDS
 


6.1         Instruments. The Board of Directors may authorize any officer, agent, or agents,
to enter into any contract or execute and deliver any instrument in the name of, and on behalf of, the
Corporation, and such authority may be general or confined to specific
instances.
 
6.2         Loans. No loan to the Corporation shall be contracted, no negotiable
paper or other evidence of its obligation under any loan to the Corporation
shall be issued in its name, and no property of the Corporation shall be
mortgaged, pledged, hypothecated, transferred, or conveyed as security for the
payment of any loan, advance, indebtedness, or liability of the Corporation,
unless and except as authorized by the Board of Directors.  Any such
authorization may be general or confined to specific instances.
 
6.3         Deposits. All monies of the Corporation not otherwise employed shall
be deposited from time to time to its credit in such banks or trust companies or
with such bankers or other depositories as the Board of Directors may select, or
as from time to time may be selected by any officer or agent authorized so to do
by the Board of Directors.
 
6.4         Checks, Drafts. etc. All checks, drafts, acceptances, notes,
endorsements, and, subject to the provisions of these Amended Bylaws, evidences
of indebtedness of the Corporation shall be signed by such officer or officers
or such agent or agents of the Corporation and in such manner as the Board of
Directors from time to time may determine. Endorsements for deposit to the
credit of the Corporation in any of its duly authorized depositories shall be in
such manner as the Board of Directors from time to time may determine.

 
6.5         Bonds and Debentures.  Every bond or debenture issued by the
Corporation shall be evidenced by an appropriate instrument signed by the
President or a Vice President and by the Secretary.  Where such bond  or
debenture is authenticated with the manual  signature of an authorized officer
of the Corporation or other trustee designated by the indenture of trust or
other agreement under which such security is issued, the signature of any of the
Corporation's officers named thereon may be a facsimile. In case any officer who
signed, or whose facsimile signature has been used on any such bond or
debenture, shall cease to be an officer of the Corporation for any reason before
the same has been delivered by the Corporation, such bond or debenture may
nevertheless be adopted by the Corporation and issued and delivered as though
the person who signed it or whose facsimile signature has been used thereon had
not ceased to be such officer.
 
6.6         Sale, Transfer. etc., of Securities.Sales, transfers, endorsements,
and assignments of shares of stock, bonds, and other securities owned by or
standing in the name of the Corporation and the execution and delivery on behalf
of the Corporation of any and all instruments in writing incident to any such
sale, transfer, endorsement, or assignment, shall be effected by the President,
or by any Vice President, together with the Secretary, or by any officer or
agent thereunto authorized by the Board of Directors.
 
 
- 10 -

--------------------------------------------------------------------------------

 


 
6.7          Proxies.  Proxies  to vote  with  respect  to shares  of stock  of
other  Corporations owned by or standing  in the name of the Corporation  shall
be executed  and delivered  on behalf of the Corporation  by the President  or
any Vice President  and the Secretary  of the Corporation  or by any officer  or
agent thereunto  authorized  by the Board  of Directors. 


 
ARTICLE  7


CAPITAL  STOCK
 


7.1          Stock Certificates.  The shares of the Corporation  may, but need
not be, represented by certificates.   If the shares are represented  by
certificates,  the certificates  shall be signed by two officers  as
designated  by the Board  of Directors,  or in the absence  of such
designation,   any two of the following  officers:   the President,  any Vice
President,  the Secretary,  or any Assistant  Secretary of the
Corporation.   The signatures  of the designated  officers  upon a
certificate  may be facsimiles if the  certificate  is countersigned   by a
transfer  agent,  or registered  by a registrar,  other than  the
Corporation  itself or an employee  of the Corporation.   In case any officer
who has signed or whose facsimile  signature  has been placed upon such
certificate  shall have ceased to be such officer before such certificate  is
issued, it may be issued by the Corporation  with the same effect as if he were
such officer  at the date of its issue.
 
If the Corporation  is authorized  to issue  different  classes  of shares  or a
different series within a class, the
designations,  preferences,  limitations,  and relative rights applicable to
each class, the variations  in preferences,  limitations,  and
relative  rights  determined  for each series, and the authority  of the Board
of Directors to determine variations for any existing or future class or
series,  must  be  summarized   on the  front  or back  of
each  share  certificate.  Alternatively, each certificate may state
conspicuously on its front or back that the Corporation will furnish the
shareholder this information on request in writing, without charge.
 
Each certificate  representing   shares shall also state upon the face thereof:
 
(a)        The name of the issuing  Corporation  and that it is organized  under
the laws of the state of Utah.
 
(b)        The name of the person  to whom the certificate  is issued.
 
(c)        The number  and class of shares, and the designation  of the series,
if any, which  such certificate  represents.
 
There shall be entered upon the stock transfer books of the Corporation  at the
time of issuance  of each share, the number  of the certificate  issued,  the
name and address  of the person owning the shares represented  thereby, the
number  and kind, class, or series of such shares, and the date of issuance
thereof.  Every certificate  exchanged  or returned to the Corporation  shall be
marked "Cancelled"  with the date of cancellation.   Unless  otherwise  required
by the Revised  Act, or by the Board of Directors  in accordance  with
applicable  law, the foregoing  with respect  to shares does not affect
shares  already represented  by certificates.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 


 
7.2          Shares Without Certificates. The Board of Directors  may
authorize  the issuance of some or all of the shares of any or all of the
classes  or series of the Corporation's   stock without certificates.   The
authorization   does not affect shares already represented  by
certificates  until they are surrendered to the Corporation.   Within  a
reasonable  time after the issuance  or transfer  of shares without
certificates, the Corporation  shall send the shareholder  a written
statement  of the information required on certificates  as stated in
Section  7.1 of these Amended  Bylaws.
 
7.3          Transfer of Stock. Transfers  of stock shall be made only upon the
stock transfer books of the Corporation  kept  at the principal  office of the
Corporation  or by the transfer  agent(s) designated to transfer  shares of the
stock of the Corporation.   Except where a certificate  is issued in
replacement  of a lost or destroyed  certificate  as provided  in these
Amended  Bylaws,  an outstanding certificate  for the number  of
shares  involved  shall be surrendered  for cancellation   before  a new
certificate is issued therefor.   Except  as otherwise provided by law, the
Corporation   and the transfer agent(s) and registrar(s),  if any, shall be
entitled to treat the holder of record  of any share or shares of stock  as the
absolute  owner  thereof  for all purposes  and,  accordingly,   shall  not be
bound  to recognize  any legal, equitable,  or other claim to or interest in
such share or shares  on the part of any other person whether  or not it or they
shall have express  or other notice  thereof.
 
7.4          Restrictions on Transfer  or Registration  of Shares. The Board  of
Directors  may, as they may deem expedient,  impose  restrictions  on the
transfer or registration   of transfer  of shares of the Corporation.   The
restriction  does not affect shares issued before the restriction  was adopted
unless  the holders  of the  shares  are parties  to the
restriction  agreement  or voted  in favor  of the restriction  or
otherwise  consented  to the restriction.
 
The  restriction   on the  transfer  or registration   of
transfer  of  shares  is valid  and enforceable  against  the holder  or a
transferee  of the holder,  if the restriction   is authorized  by the Revised
Act and its existence  is noted conspicuously  on the front or back of the
certificate,  or if the restriction is contained  in the information  statement
that is sent to shareholders  whose shares are not represented  by
certificates  pursuant  to Section 7.2 of these Amended  Bylaws.
 
7.5          Regulations.   Subject   to the provisions   of
these  Amended   Bylaws   and  of the Articles  of Incorporation,   the
Board  of Directors  may make  such rules  and regulations   as it may deem
expedient  concerning  the issuance,  transfer,  redemption,  and
registration   of certificates  for shares of the stock of the Corporation.
 
7.6          Transfer Agent(s) and Registrar(s). The Board of Directors  may
appoint one or more transfer agent(s) and one or more registrar(s)  with respect
to the certificates  representing  shares of stock of the Corporation,   and may
require  all such certificates  to bear the signature  of either or both.  The
Board  of Directors  may from time to time define the respective  duties  of
such transfer agent(s) and registrar(s).
 
7.7          Lost or Destroyed Certificates.  In the event  of the  loss  or
destruction   of any certificate  of stock, another  may be issued in its place
pursuant  to such regulations   as the Board of Directors may establish
concerning  proof of such loss, theft, or destruction  and concerning  the
giving of a satisfactory  bond or bonds  of indemnity.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
7.8          Consideration for Shares. The Board of Directors may authorize the
issuance of shares for consideration  consisting  of  any tangible  or
intangible  property  or benefit  to  the Corporation, including cash,
promissory notes, services performed, contracts or arrangements for services to
be performed, or other securities of the Corporation.  The terms and conditions
of any tangible or intangible property or benefit to be provided in the future
to the Corporation, including contracts or arrangements for services to be
performed, shall be set forth in writing. The Corporation may place in escrow
shares issued in consideration for contracts, arrangements for future services
or benefits, or in consideration of a promissory note, or make other
arrangements to restrict transfer of the shares issued for any such
consideration, and may credit distributions in respect of the shares against the
purchase price until the services are performed, the note is paid, or the
benefits are received. If the specified future services are not performed, the
note is not paid, or the benefits are not received, the shares escrowed or
restricted and the distributions credited may be cancelled in whole or in part.
 
ARTICLE 8
 
 INDEMNIFICATION
 
8.1         Indemnification.  Except as provided in Section 8.2 of these Amended
Bylaws, the Corporation may, to the maximum extent and in the manner permitted
by the Revised Act, indemnify an individual made a party to a proceeding because
he is or was a director or an officer, against liability incurred in the
proceeding if his conduct was in good faith, he reasonably believed that his
conduct was in, or not opposed to, the Corporation's best interests, and in the
case of any criminal proceeding, he had no reasonable cause to believe his
conduct was unlawful. Termination of the proceeding by judgment, order,
settlement, conviction, upon a plea of nolo contendere or its equivalent, is
not, of itself, determinative that the director or the officer did not meet the
standard of conduct described in this section
 
8.2         Certain Restrictions on Indemnification. The Corporation may not
indemnify a director under Section 8.1 of these Amended Bylaws, in connection
with a proceeding by or in the right of a Corporation in which the director or
the officer was adjudged liable to the Corporation, or in connection with any
other proceeding charging that the director or the officer derived an improper
personal benefit, whether or not involving action in his official capacity, in
which proceeding he was adjudged liable on the basis that he derived an improper
personal benefit.
 
8.3         Mandatory Indemnification. The Corporation shall indemnify a
director or an officer who was successful, on the merits or otherwise, in the
defense of any proceeding, or in the defense of any claim, issue, or matter in
the proceeding, to which he was a party because he is or was a director or an
officer of the Corporation, against reasonable  expenses incurred by him in
connection with the proceeding or claim with respect to which he has been
successful.
 
8.4         Determination. The Corporation may not indemnify a director or an
officer under Section 8.1 of these Amended Bylaws unless authorized and a
determination has been made in a specific case that indemnification of the
director or the officer is permissible in the circumstances because the director
or the officer has met the applicable standard of conduct set forth in Section
8.1 of these Amended Bylaws.  Such determination shall be made either (a) by the
Board of Directors by majority vote of those present at a meeting at which a
quorum is present, and only those directors not parties to the proceedings shall
be counted in satisfying the quorum requirement, (b) if a quorum cannot be
obtained, by majority vote of a committee of the Board of Directors designated
by the Board of Directors, which committee shall consist of two or more
directors not parties to the proceeding, except that the directors who are not
parties to the proceeding may participate in the designation of directors for
the committee, (c) by special legal counsel selected by the Board of Directors
or a committee of the Board of Directors in the manner prescribed by the Revised
Act, or (d) by the shareholders, by a majority of the votes entitled to be cast
by holders of qualified shares present in person or by proxy at a meeting. The
majority of the votes entitled to be cast by the holders of all qualified shares
constitutes a quorum for purposes of action that complies with this Section.
Shareholders' action that otherwise complies with this Section is not affected
by the presence of holders, or the voting, of shares that are not qualified
shares as determined under the Revised Act.
 
 
- 13 -

--------------------------------------------------------------------------------

 


8.5          General Indemnification. The
indemnification   and  advancement   of expenses provided by this Article 8
shall not be construed  to be exclusive  of any other rights to which a person
seeking   indemnification    or  advancement    of  expenses   may  be  entitled   under   the  Articles   of'
Incorporation,   these  Amended  Bylaws,  any agreement,  any vote of
shareholders   or disinterested directors,  or otherwise,  both as to action in
his official capacity  and as to action in another capacity while holding  such
office.
 
8.6          Advances. The Corporation  in accordance  with the Revised  Act may
pay for or reimburse  the reasonable  expenses  incurred  by any director or
officer who is a party to a proceeding in  advance  of final  disposition   of
the  proceeding   if (a) the  director  or the  officer  furnishes  the
Corporation  a written affirmation  of his good faith belief that he has met the
applicable  standard  of conduct described in Section  8.1 of these
Amended  Bylaws,  (b) the director  or the officer furnishes
to  the  Corporation   a
written  undertaking   in  the  form  required   by  the  Revised   Act,  executed
personally  or on his behalf, to repay the advance  if it is
ultimately  determined  that he did not meet the standard of conduct,  and (c) a
determination  is made that the facts then known  to those making a
determination  would not preclude  indemnification   under this Article  8.


8.7          Scope of Indemnification.
 The indemnification   and  advancement   of expenses authorized
 by this Article  8 is intended  to permit the Corporation  to indemnify
 to the fullest extent permitted   by  the  laws  of the  state  of Utah,  any
 and  all persons  whom  it  shall  have  power  to indemnify
 under such laws from and against any and all of the expenses,  liabilities,  or
other matters referred to in or covered by such laws.  Any indemnification
 or advancement  of expenses hereunder
shall, unless otherwise provided when the indemnification  or advancement
 of expenses is authorized
or ratified, continue as to a person who has ceased to
be a director, officer, employee,  or agent of the Corporation
 and shall inure to the benefit  of such person's heirs, executors
 and administrators.  This Article  8 is a summary
 of the indemnification   provisions  of the Revised  Act.   In the  event  of a
conflict between the provisions  of this Article
 8 and the Revised Act, the Revised  Act shall control.
 
8.8          Insurance. The  Corporation   may purchase  and
maintain  liability  insurance  on behalf of a person who is or was a
director,  officer, employee, fiduciary,  or agent of the Corporation, or who,
while serving  as a director,  officer,  employee,  fiduciary,  or agent of the
Corporation,  is or was serving  at the  request   of the  Corporation   as a
director,  officer,  partner,  trustee,  employee, fiduciary,  or agent of
another  foreign  or domestic  corporation,  or other person,  or of an employee
benefit plan, against liability  asserted  against or incurred by him in any
such capacity  or arising out of his status in any such capacity,  whether or
not the corporation  would have the power to indemnify him against the
liability  under the provisions  of this Article  8 or the laws of the state of
Utah, as the same may hereafter  be amended  or modified.
 


 

 
- 14 -

--------------------------------------------------------------------------------

 




ARTICLE   9


FISCAL YEAR
 


The fiscal year of the Corporation shall be fixed by resolution of the Board of
Directors.
 


ARTICLE 10
 
DIVIDENDS
 


The Board of Directors may from time to time declare, and the Corporation may
pay, dividends on its outstanding shares in the manner and upon the terms and
conditions provided by law.
 
 


ARTICLE 11


AMENDMENTS
 


These Amended Bylaws may be amended by a two-thirds majority of the Board of
Directors at any time, except to the extent that the Articles of Incorporation,
these Amended Bylaws or the Revised Act reserve this power exclusively to the
shareholders, in whole or part.  These Amended Bylaws may also be amended at any
time by the shareholders.

 


ARTICLE 12
 
CONTROL SHARES ACQUISITIONS ACT
 


12.1      Shares Subject to Redemption. If a person proposes to make or has made
a control share acquisition, as defined under the Utah Control Shares
Acquisitions Act (the "Act"), and no acquiring person statement has been
delivered to the Corporation by such acquiring person pursuant to Section 61-6-7
of the Act, or if the acquiring person has filed the acquiring person statement
but the control shares have not been accorded full voting rights by the
shareholders, the Corporation shall have the right to redeem, at fair market
value, as defined in the Act, the control shares of the acquiring person, as
defined in Section 61-6-2 of the Act.  Any such redemption hereunder shall take
place within 60 days after the last acquisition of control shares by the
acquiring person.   Control  shares acquired in a control  share
acquisition  are not subject  to redemption  by the Corporation  after a
statement  by the acquiring  person  has been delivered to the
Corporation,  unless the shares are not accorded full voting rights by the
shareholders  as provided  in Section  61-6-10  of the Act.
 
 

 
- 15 -

--------------------------------------------------------------------------------

 
12.2        Dissenter's Rights.   In the event control shares required  in  a
control share acquisition are accorded full voting rights pursuant to provisions
of the Act, and the acquiring person has acquired control shares with a majority
or more of the voting power, the shareholders of the Corporation shall not have
dissenter's rights as provided in Section 61-6-12 of the Act.
 


ARTICLE  13
 
FORUM  FOR ADJUDICATION OF DISPUTES
 
Unless the Corporation consents in writing to the selection of an alternative
forum, the sole and exclusive forum for (i) any derivation action or proceeding
brought on behalf of the Corporation, (ii) any action asserting a claim of
breach of a fiduciary duty owed by any director, officer or other employee of
the Corporation to the Corporation or the Corporation's shareholders, (iii) any
action asserting a claim arising pursuant to any provision of the Revised Act,
or (iv) any action asserting a claim governed by the internal affairs doctrine
shall be a state or federal court located within the State of Utah.  Any person
or entity purchasing or otherwise acquiring any interest in shares of capital
stock of the Corporation shall be deemed to have notice of and consented to the
provisions of this Article 13.
 
 
 

 
- 16 -

--------------------------------------------------------------------------------

 



 
CERTIFICATE OF ADOPTION  OF AMENDED  BYLAWS
 
OF
 
SECURITY   NATIONAL  FINANCIAL   CORPORATION






 


The undersigned   hereby  certifies  that he is the duly
elected,  qualified,  and acting General Counsel and Corporate  Secretary  of
Security National Financial  Corporation  and that the foregoing
Amended  Bylaws  were  submitted   to and approved  and adopted  by the
Board  of Directors  of the Corporation  by resolution  dated December  6,2013.
 


DATED  this 6th day December  of 2013.






 


 

   /s/ Jeffrey R. Stephens                                        Jeffrey R.
Stephens    General Counsel and Corporate Secretary

 
 
 
 
 
 
 




- 17 -

--------------------------------------------------------------------------------

 

 
